ORDER
PER curiam:.
On October 6, 1995, the Court issued an opinion granting attorney fees and expenses to the appellant under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d). Smith v. Brown, 8 Vet.App. 327 (1995). The Court awarded attorney fees based on the number of hours the appellant spent litigating his appeal before this Court and preparing his EAJA application.
In his July 10, 1995, reply brief the appellant had asked for an additional $669.07 for his time spent preparing that brief. Reply Brief at 10. Although the appellant is entitled to that amount, a statement to that effect was omitted inadvertently from the Court’s October 6,1995, decision. See Curtis v. Brown, 8 Vet.App. 104, 108 (1995) (acknowledging the award of attorney fees for time spent preparing an EAJA application and “successfully defending a fee application on appeal”).
.'In consideration of the foregoing, it is
ORDERED that the appellant is awarded an additional $669.07 in fees under the EAJA.